 

AMENDMENT TO EQUITY DISTRIBUTION AGREEMENT

 

This AMENDMENT TO EQUITY DISTRIBUTION AGREEMENT (this “Amendment”) is entered
into as of September 12, 2019, by and between SINTX Technologies, Inc., a
Delaware corporation (the “Company”), and Maxim Group LLC (the “Agent”). All
capitalized terms used herein shall have the meanings set forth in the Equity
Distribution Agreement (as defined below), unless otherwise indicated.

 

RECITALS

 

WHEREAS, the Company and the Agent are parties to that certain Equity
Distribution Agreement, dated June 4, 2019 (the “Equity Distribution
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Equity Distribution Agreement as
set forth herein to increase the maximum aggregate offering price of Shares to
be issued and sold through the Agent pursuant to the Equity Distribution
Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:

 

1. Amendment to Preamble of the Equity Distribution Agreement. The first
sentence of the Preamble of the Equity Distribution Agreement is hereby amended
and restated in its entirety as follows:

 

“SINTX Technologies, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell through Maxim Group LLC (the “Agent”), as exclusive sales agent,
shares of common stock, par value $0.01 per share (“Common Stock”), of the
Company (the “Shares”) having an aggregate offering price of up to $2,512,000 on
terms set forth herein. The Shares consist entirely of authorized but unissued
shares of Common Stock to be issued and sold by the Company.”

 

2. Amendment to Section 2(a) of the Equity Distribution Agreement. The first
sentence of Section 2(a) of the Equity Distribution Agreement is hereby amended
and restated in its entirety as follows:

 

“On the basis of the representations, warranties and agreements herein the
Company agrees that, from time to time on the terms and subject to the
conditions set forth herein, it may issue and sell through the Agent, acting as
sales agent, Shares having an aggregate offering price of up to $2,512,000 (the
“Offering Size”); provided, however, that in no event shall the Company issue or
sell through the Agent such number of Shares that (a) exceeds the number or
dollar amount of shares of Common Stock registered on the Registration Statement
pursuant to which the Offering is being made, (b) exceeds the number of
authorized but unissued shares of Common Stock under the Company’s Restated
Certificate of Incorporation, as amended or (c) would cause the Company or the
Offering to not satisfy the eligibility and transaction requirements for use of
Form S-3 (including, if then applicable, General Instruction I.B.6 of Form S-3)
(the lesser of (a), (b) and (c), the “Maximum Amount”).”

 



 

 

 

3. Amendment to Section 7 of the Equity Distribution Agreement. The first
sentence of Section 7 of the Equity Distribution Agreement is hereby amended and
restated in its entirety as follows:

 

“The term of this Agreement shall begin on the date hereof, and shall continue
until the earlier of (i) the sale of Shares having an aggregate offering price
of $2,512,000, (ii) the termination by either the Agent or the Company upon the
provision of fifteen (15) days written notice, or (iii) September 12, 2019.”



 

4. No Other Amendments. Unless expressly amended by this Amendment, the terms
and provisions of the Equity Distribution Agreement shall remain in full force
and effect.

 

5. Conflicting Terms. Wherever the terms and conditions of this Amendment and
the terms and conditions of the Equity Distribution Agreement are in conflict,
the terms of this Amendment shall be deemed to supersede the conflicting terms
of the Equity Distribution Agreement.

 

6. Titles and Subtitles. The titles of the sections and subsections of this
Amendment are for convenience and reference only and are not to be considered in
construing this Amendment.

 

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principals
of conflict of laws.

 

8. Counterparts. This Amendment may be executed in one or more counterparts and,
if executed in more than one counterpart, the executed counterparts shall each
be deemed to be an original and all such counterparts shall together constitute
one and the same instrument.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first written above.

 

  SINTX TECHNOLOGIES, INC.         By: /s/ B. Sonny Bal   Name: B. Sonny Bal  
Title: Chief Executive Officer           MAXIM GROUP LLC         By: /s/
Clifford A. Teller   Name: Clifford A. Teller   Title: Executive Managing
Director, Investment Banking

 

[SIGNATURE PAGE TO AMENDMENT TO THE EQUITY DISTRIBUTION AGREEMENT]



 



 

 

